DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The applicant’s submission filed 2/8/2022 has been entered. The claims 1, 8, 11, 13, 19 and 20 have been amended. The claims 2-4, 10 and 14-18 have been cancelled. The claims 21-28 have been newly added. The claims 1, 5-9, 11-13 and 19-28 are currently pending in the application. 

Response to Arguments
Applicant’s arguments filed 2/8/2022 with respect to the claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection based on the newly cited Vashisht and Sharp references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp). 
Re Claim 1: 
Vashisht teaches a method comprising: 
Monitoring performance of a first generated model while the first generated model is deployed for use on live data, the monitoring including determining a first performance value of the first generated model (Vashisht teaches FIG. 4 Block 403 retrain, revalidate and/or retest a set of previously trained machine learning models. 
 Vashisht teaches at column 11, lines 54-65 that the trained machine learning models 143 can be configured to operate in active mode…The selected trained machine learning model is available to be deployed to production in active mode…some or all of the remaining models in the set of trained machine learning models 143 may also be deployed to production…superior performance indicated by highest accuracy rate or lowest error rate within the set is used in production and at column 12, lines 5-20 that prediction from the trained machine learning models deployed to production in inactive mode may be employed later to evaluate whether a different one of the trained machine learning models should replace the active model and become the new active model, based on their relative accuracy or error rate….more than one trained machine model may be placed in active mode concurrently); 
Monitoring performance of a second generated model while the second generated model is deployed for use on live data, the monitoring including determining a second performance value of the second generated model (Vashisht teaches at column 11, lines 54-65 that the trained machine learning models 143 can be configured to operate in active mode…The selected trained machine learning model is available to be deployed to production in active mode…some or all of the remaining models in the set of trained machine learning models 143 may also be deployed to production…superior performance indicated by highest accuracy rate or lowest error rate within the set is used in production and at column 12, lines 5-20 that prediction from the trained machine learning models deployed to production in inactive mode may be employed later to evaluate whether a different one of the trained machine learning models should replace the active model and become the new active model, based on their relative accuracy or error rate….more than one trained machine model may be placed in active mode concurrently); 
providing the first performance value and the second performance value (Vashisht teaches at column 11, lines 54-65 that the trained machine learning models 143 can be configured to operate in active mode…The selected trained machine learning model is available to be deployed to production in active mode…some or all of the remaining models in the set of trained machine learning models 143 may also be deployed to production…superior performance indicated by highest accuracy rate or lowest error rate within the set is used in production and at column 12, lines 5-20 that prediction from the trained machine learning models deployed to production in inactive mode may be employed later to evaluate whether a different one of the trained machine learning models should replace the active model and become the new active model, based on their relative accuracy or error rate….more than one trained machine model may be placed in active mode concurrently).   
Vashisht at least suggests the claim limitation of wherein the first generated model has been trained on historical data and (Vashisht teaches at column 8, lines 28-50 that data pre-processor 139 converts raw data values included in the datasets into data values suitable for the training, validation, testing and optimization of a set of machine learning models….standardize the values according to a Gaussian distribution with a mean of zero and a standard deviation of one) wherein each transaction in the live data includes an associated characteristic, wherein a distribution of transaction characteristics of the live data is different than a distribution of transaction characteristics of the historical data (Vashisht teaches at column 12, lines 24-39 that the data modeler 127 repeatedly receives datasets from multiple and different computer devices…retrain, revalidate and/or retune machine learning models selected from the trained machine learning models 143 based on the datasets received by the data modeler 127 over time and at column 13, lines 35-67 and column 14, lines 1-20 that collected datasets can be pre-processed and subjected to feature selection and extraction as discussed above….such a time-based condition can be set to be satisfied at an interval of time when CDS 123 likely has collected a useful number of new training datasets…upon a determination that a sufficient or predetermined threshold number of new types of malware have been recently released by cyber attackers and detected by dataset sources…an event-based condition can be set to retrieve from data store 135 a new training dataset upon a determination that the new training dataset includes a number of feature vectors that reaches a predetermined threshold value and that such feature vectors have not been used yet in the training, validation and/or evaluation of the set of trained machine learning models 143). 
Sharp teaches the claim limitation of wherein the first generated model has been trained on historical data and wherein each transaction in the live data includes an associated characteristic, wherein a distribution of transaction characteristics of the live data is different than a distribution of transaction characteristics of the historical data (Sharp teaches at Paragraph 0215 that the predicted performance may be stored for use later on when evaluating the performance of the model in production. Also operational data should be statistically similar to data used during training (if it is not, it may be necessary to retrain the model) so a record of the training data sufficient to carry out such comparison may be stored…the record may include a statistical profile of data. Sharp teaches at Paragraph 0243 that comparison is between statistical profiles of the quantities of interest. This includes the comparison of basic statistics such as the mean of the distribution of a variable in a test set vs. the mean in live data through the use of appropriate statistical tools). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that dataset collected in production has a different statistical profile from the dataset used for the previous training. One of the ordinary skill in the art would have been motivated to have retrained the models based on the live data with the different statistical profile to have evaluated the performance of the models deployed for production. 
Re Claim 19: 
The claim 19 is in parallel with the claim 1 in the form of a system claim. The claim 19 is subject to the same rationale of rejection as the claim 1. The claim 19 further recites a system comprising: at least one data processor; and memory storing instructions, which, when executed by the at least one data processor, cause the at least one data processor to perform operations. 
However, Vashisht further teaches the claim limitation of a system comprising: at least one data processor; and memory storing instructions, which, when executed by the at least one data processor, cause the at least one data processor to perform operations (Vashisht teaches at column 14, lines 49-67 and column 15, lines 1-36 the systems and methods described herein can be performed by software stored in memory and executed on hardware…hardware modules may include a general-purpose processor). 


Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Braun et al. US-PGPUB No. 2010/0196941 (hereinafter Braun). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first performance value includes a count of a positive outcome or a count of a negative outcome, the first performance value further includes a count of a correct prediction or an incorrect prediction, the method further comprising: adjusting a ratio of outcomes according to a count of records per period.
However, Braun further teaches the claim limitation that the first performance value includes a count of a positive outcome or a count of a negative outcome, the first performance value further includes a count of a correct prediction or an incorrect prediction, the method further comprising: adjusting a ratio of outcomes according to a count of records per period (Braun teaches at Table 5 using the Cut Pt. to adjust a ratio of positive outcomes (TP) of the ROC curve according to a count of record per period where the sensitivity represents the true positive rate/fraction/ratio. Braun teaches at Paragraph 0074 that the final model with a reduced subset of the biomarkers was then identified using stepwise regression techniques….to identify the best subset of biomarkers based on this resampled data set…..giving 1000 possible combinations of the best set of biomarkers to predict presence or absence of moderate/severe periodontitis.
Braun teaches at Paragraph 0046 that if the outcome from a prediction is p and the actual value is also p, then it is a true positive (TP) (positive outcome); however if the actual value is n then it is said a false positive (FP). Conversely, a true negative has occurred when both the prediction outcome and the actual value are n (correct prediction) and false negative is when the prediction outcome is n while the actual value is p. The ROC curve display the outcomes graphically by plotting the fraction/rate of true positive results versus the fraction/rate of false positive results and the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the different models to have characterized the performance values for the different models. One of the ordinary skill in the art would have been motivated to have rendered the different graphical objects for the different models to show the performance values of the different models. 
Re Claim 21: 
The claim 21 is subject to the same rationale of rejection as the claim 5. 

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Fleischer US-PGPUB No. 2017/0368258 (hereinafter Fleischer). 

Re Claim 6: 

Vashisht at least suggests the claim limitation that the first generated model has been trained on historical data, the method further comprising: determining future cost or net benefit of the first deployed model over time (Vashisht teaches at column 13, lines 25-30 that each of the built machine learning models is evaluated at 307 according to one or more performance metric techniques and those machine learning models that minimize the number of False Positives and False Negatives are deployed to a production network….the CDS 123 repeatedly deploys the most reliable cybersecurity detection engine by repeatedly collecting datasets from multiple devices and at column 14, lines 15-20 that the machine learning models are evaluated based on one or more performance metrics.  
Vashisht teaches at column 12, lines 24-39 that the data modeler 127 repeatedly receives datasets from multiple and different computer devices…retrain, revalidate and/or retune machine learning models selected from the trained machine learning models 143 based on the datasets received by the data modeler 127 over time and at column 13, lines 35-67 and column 14, lines 1-20 that collected datasets can be pre-processed and subjected to feature selection and extraction as discussed above….such a time-based condition can be set to be satisfied at an interval of time when CDS 123 likely has collected a useful number of new training datasets…upon a determination that a sufficient or predetermined threshold number of new types of malware have been recently released by cyber attackers and detected by dataset sources…an event-based condition can be set to retrieve from data store 135 a new training dataset upon a determination that the new training dataset includes a number of feature vectors that reaches a predetermined threshold value and that such feature vectors have not been used yet in the training, validation and/or evaluation of the set of trained machine learning models 143).
Fleisher teaches the claim limitation that the first generated model has been trained on historical data, the method further comprising: determining future cost or net benefit of the first deployed model over time (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the different models to have characterized the performance values for the different models. One of the ordinary skill in the art would have been motivated to have rendered the different graphical objects for the different models to show the performance values of the different models. 
Re Claim 22: 
The claim 22 is subject to the same rationale of rejection as the claim 6. 

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Fleischer US-PGPUB No. 2017/0368258 (hereinafter Fleischer). 

Re Claim 7: 

Fleisher teaches the claim limitation of rendering, within a graphical user interface, a characterization of the future cost or net benefit of the first deployed model over time (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 the first generated model CGM* has been trained on historical data (e.g., prediction 5-minutes or 10 minutes, and determining future cost or net benefit (AUC) of the first deployed model over time).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the different models to have characterized the performance values for the different models. One of the ordinary skill in the art would have been motivated to have rendered the different graphical objects for the different models to show the performance values of the different models. 
Re Claim 23: 
The claim 23 is subject to the same rationale of rejection as the claim 7. 

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of determining future cost or net benefit of the first deployed model 
Vashisht suggests the claim limitation of determining future cost or net benefit of the first deployed model based on a change in distribution of transaction characteristics of the data source of the first model and over time (Vashisht teaches at column 13, lines 25-30 that each of the built machine learning models is evaluated at 307 according to one or more performance metric techniques and those machine learning models that minimize the number of False Positives and False Negatives are deployed to a production network….the CDS 123 repeatedly deploys the most reliable cybersecurity detection engine by repeatedly collecting datasets from multiple devices and at column 14, lines 15-20 that the machine learning models are evaluated based on one or more performance metrics.  
Vashisht teaches at column 12, lines 24-39 that the data modeler 127 repeatedly receives datasets from multiple and different computer devices…retrain, revalidate and/or retune machine learning models selected from the trained machine learning models 143 based on the datasets received by the data modeler 127 over time and at column 13, lines 35-67 and column 14, lines 1-20 that collected datasets can be pre-processed and subjected to feature selection and extraction as discussed above….such a time-based condition can be set to be satisfied at an interval of time when CDS 123 likely has collected a useful number of new training datasets…upon a determination that a sufficient or predetermined threshold number of new types of malware have been recently released by cyber attackers and detected by dataset sources…an event-based condition can be set to retrieve from data store 135 a new training dataset upon a determination that the new training dataset includes a number of feature vectors that reaches a predetermined threshold value and that such feature vectors have not been used yet in the training, validation and/or evaluation of the set of trained machine learning models 143).
Sharp teaches the claim limitation of determining future cost or net benefit of the first deployed model based on a change in distribution of transaction characteristics of the data source of the first model and over time (Sharp teaches at Paragraph 0215 that the predicted performance may be stored for use later on when evaluating the performance of the model in production. Also operational data should be statistically similar to data used during training (if it is not, it may be necessary to retrain the model) so a record of the training data sufficient to carry out such comparison may be stored…the record may include a statistical profile of data. Sharp teaches at Paragraph 0243 that comparison is between statistical profiles of the quantities of interest. This includes the comparison of basic statistics such as the mean of the distribution of a variable in a test set vs. the mean in live data through the use of appropriate statistical tools). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that dataset collected in production has a different statistical profile from the dataset used for the previous training. One of the ordinary skill in the art would have been motivated to have retrained the models based on the live data with the different statistical profile to have evaluated the performance of the models deployed for production. 
Re Claim 24: 
The claim 24 is in parallel with the claim 8 and is subject to the same rationale of rejection as the claim 8. 

s 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Kim et al. US-PGPUB No. 2018/0067118 (hereinafter Kim). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the associated characteristic characterizes a specific subgroup of the population, the specific subgroup including a geographic location associated with a respective transaction, a component failure, or a capacity measure. 
Vashisht does not explicitly teaches the claim limitation that the associated characteristic characterizes a specific subgroup of the population, the specific subgroup including a geographic location associated with a respective transaction, a component failure, or a capacity measure. 
Kim teaches the claim limitation that the associated characteristic characterizes a specific subgroup of the population, the specific subgroup including a geographic location associated with a respective transaction, a component failure, or a capacity measure (Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects where the model can treat the ages of the persons belonging to the sample. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 
Re Claim 25: 
The claim 25 is in parallel with the claim 9 and is subject to the same rationale of rejection as the claim 9. 
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Kim et al. US-PGPUB No. 2018/0067118 (hereinafter Kim). 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of 
Vashisht suggests the claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of the determined performance metric indicates a relative proportion size of a respective subgroup of the live data (Vashisht teaches at column 12, lines 24-39 that the data modeler 127 repeatedly receives datasets from multiple and different computer devices…retrain, revalidate and/or retune machine learning models selected from the trained machine learning models 143 based on the datasets received by the data modeler 127 over time and at column 13, lines 35-67 and column 14, lines 1-20 that collected datasets can be pre-processed and subjected to feature selection and extraction as discussed above….such a time-based condition can be set to be satisfied at an interval of time when CDS 123 likely has collected a useful number of new training datasets…upon a determination that a sufficient or predetermined threshold number of new types of malware have been recently released by cyber attackers and detected by dataset sources…an event-based condition can be set to retrieve from data store 135 a new training dataset upon a determination that the new training dataset includes a number of feature vectors that reaches a predetermined threshold value and that such feature vectors have not been used yet in the training, validation and/or evaluation of the set of trained machine learning models 143).
Kim teaches the claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 
Re Claim 26: 
The claim 26 is in parallel with the claim 11 and is subject to the same rationale of rejection as the claim 11. 

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB . 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first performance metric includes rate of false positive, count of false positive, cost of false positive, cost of overestimate, cost of underestimate, benefit missed by false positive, true positive, benefit of true positive, benefit of minimizing false positive, benefit of maximizing true positive, or a combination thereof; wherein the second performance metric includes rate of false negative, count of false negative, cost of false negative, benefit missed by false negative, true negative, benefit of true negative, benefit of minimizing false negative, benefit of maximizing true negative, or a combination thereof. 
However, Braun further teaches the claim limitation that the first performance metric includes rate of false positive, count of false positive, cost of false positive, cost of overestimate, cost of underestimate, benefit missed by false positive, true positive, benefit of true positive, benefit of minimizing false positive, benefit of maximizing true positive, or a combination thereof; wherein the second performance metric includes rate of false negative, count of false negative, cost of false negative, benefit missed by false negative, true negative, benefit of true negative, benefit of minimizing false negative, benefit of maximizing true negative, or a combination thereof (Braun teaches at Table 5 using the Cut Pt. to adjust a ratio of positive outcomes (TP) of the ROC curve according to a count of record per period where the sensitivity represents the true positive rate/fraction/ratio. Braun teaches at Paragraph 0074 that the final model with a reduced subset of the biomarkers was then identified using stepwise regression techniques….to identify the best subset of biomarkers based on this resampled data set…..giving 1000 possible combinations of the best set of biomarkers to predict presence or absence of moderate/severe periodontitis.
Braun teaches at Paragraph 0046 that if the outcome from a prediction is p and the actual value is also p, then it is a true positive (TP) (positive outcome); however if the actual value is n then it is said a false positive (FP). Conversely, a true negative has occurred when both the prediction outcome and the actual value are n (correct prediction) and false negative is when the prediction outcome is n while the actual value is p. The ROC curve display the outcomes graphically by plotting the fraction/rate of true positive results versus the fraction/rate of false positive results and the area under the curve (AUC) of this plot provides a relative measure of the accuracy of the diagnosis, or the probability of oral disease). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the different models to have characterized the performance values for the different models. One of the ordinary skill in the art would have been motivated to have rendered the different graphical objects for the different models to show the performance values of the different models. 
Re Claim 27: 
The claim 27 is in parallel with the claim 12 and is subject to the same rationale of rejection as the claim 12. 
Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Fleischer US-PGPUB No. 2017/0368258 (hereinafter Fleischer). 


The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that monitoring a third generated model, the monitoring including determining a third performance value; and providing the third performance value.
Vashisht suggests the claim limitation that monitoring a third generated model, the monitoring including determining a third performance value; and providing the third performance value (Vashisht teaches at column 13, lines 25-30 that each of the built machine learning models is evaluated at 307 according to one or more performance metric techniques and those machine learning models that minimize the number of False Positives and False Negatives are deployed to a production network….the CDS 123 repeatedly deploys the most reliable cybersecurity detection engine by repeatedly collecting datasets from multiple devices and at column 14, lines 15-20 that the machine learning models are evaluated based on one or more performance metrics). 
Fleisher further teaches the claim limitation that monitoring a third generated model, the monitoring including determining a third performance value; and providing the third performance value (Fleisher teaches at FIG. 14 and Table of Paragraph 0091-0093 monitoring within the plot of FIG. 14, a third graphical object representing the third model CGM and the monitoring including determining a third performance value (specificity or AUC) with respect to the third model CGM and rendering within the plot a third graphical object representing the third model CGM at a third location characterizing the third performance value (specificity or AUC of the first performance metric).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the different models to have 
Re Claim 28: 
The claim 28 is in parallel with the claim 13 and is subject to the same rationale of rejection as the claim 13. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US. Patent No. 11,227,047 (hereinafter Vashisht) in view of Sharp III et al. US-PGPUB No. 2016/0203509 (hereinafter Sharp) and Kim et al. US-PGPUB No. 2018/0067118 (hereinafter Kim). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of the determined performance metric indicates a relative proportion size of a respective subgroup of the live data. 
Kim teaches the claim limitation that identifying, within the live data, subgroups of the live data; determining a performance metric for the first generated model and for each of the subgroups of the live data and over time; and rendering, within the graphical user interface, a characterization of the determined performance metric for each of the subgroups, wherein the characterization of the determined performance metric indicates a relative proportion size of a Kim teaches at Paragraph 0066 and Paragraph 0122 acquiring the live measurement data based on the biological specimen of the individual subjects. Kim teaches at FIGS. 6-10 and Paragraph 0098-0101 that identifying biomarker subgroups of experimental live test data in each of FIGS. 6-10, determining a performance metric for the first generated model COMB1-COMB7 and for each of the subgroups of the live data and over time, rendering a characterization of the determined performance metric-AUC for each of the subgroups in FIGS. 6-10, wherein the characterization the determined performance metric (AUC) indicates a relative proportion size of a respective subgroup of the live data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have plotted the ROC curve for the composite models for the different subgroups of the live data to have characterized the performance values for the composite models. One of the ordinary skill in the art would have been motivated to have generated the performance metric for the composite models for the different subgroups of the live data for comparison of the predictive accuracy of the composite models. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613